Citation Nr: 1617499	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-48 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral foot disability to include sciatic nerve neuralgia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from on active duty from August 1979 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This matter was previously before the Board, and, in September 2014, the matter was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The Board notes that the most recent supplemental statement of the case (SSOC), as well as the appellate brief submitted by the Veteran's representative, indicates that the issue of service connection for tinnitus is also before the Board.  Nevertheless, the Veteran was granted service connection for tinnitus in May 2015.  Accordingly, the Veteran has been granted full relief, and that issue is no longer before the Board.

The issues of entitlement to service connection for a back disorder and entitlement to service connection for a bilateral foot disability to include sciatic nerve neuralgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not incur hearing loss while in service, and he did not manifest hearing loss within one year of separation from service.





CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Hearing Loss

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service Treatment Records

The Veteran's service treatment records indicate that the Veteran's hearing was tested multiple times.

The Veteran underwent an entrance examination in July 1979.  The Veteran's ears were evaluated as normal.  In a medical history provided contemporaneously with the examination, the Veteran denied having or ever having had problems with his ears.  

The measured pure tone threshold values were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
10
LEFT
5
5
5
5
10

The Veteran underwent another audiogram in June 1981.  The measured pure tone threshold values were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
10
10
5
10
15

The Veteran underwent another audiogram in March 1982.  The measured pure tone threshold values were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
15
LEFT
20
5
0
15
20

The Veteran underwent another audiogram in October 1983.  The measured pure tone threshold values were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
15
10
10
15
15

In January 1984, the Veteran underwent a military examination.  The Veteran's hearing was evaluated as normal.  In a medical history provided contemporaneously with the examination, the Veteran denied having or ever having had hearing loss.  The measured pure tone threshold values were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
15
10
LEFT
15
10
10
15
40

The Veteran underwent another audiogram in January 1985.  The measured pure tone threshold values were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
25
5
LEFT
15
5
10
25
15


The Veteran underwent another audiogram in September 1986.  The measured pure tone threshold values were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
15
10
LEFT
5
-5
10
5
20


The Veteran underwent an examination in February 1987.  The Veteran's ears were evaluated as normal.  The measured pure tone threshold values for the first audiogram were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
15
10
LEFT
5
-5
10
20
5

The Veteran underwent two audiograms in September 1988.  The measured pure tone threshold values for the first audiogram were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
20
LEFT
5
5
5
20
5

The measured pure tone threshold values for the second audiogram were as follows in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
15
LEFT
5
5
5
10
20

The Veteran underwent a separation examination in October 1988.  In a medical history provided contemporaneously with the examination, the Veteran indicated that he had or had had problems with his ears, nose, or throat, but the medical officer evaluated his ears as normal.  The measured pure tone threshold values for the first audiogram were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
20
LEFT
5
5
5
5
20




Treatment Records After Service

VA treatment records from February 2004 to March 2004 indicate that the Veteran did not report problems with hearing loss at that time, and that his hearing was not a barrier to his learning.

The Veteran underwent a VA auditory examination in December 2007.  The Veteran reported that he had difficulty hearing.  Specifically, the Veteran indicated that he had difficulty understanding the television and stated that he used captioning when watching television.  The Veteran indicated that, while in the service, he routinely worked in noisy machinery spaces that required double hearing protection, but he would routinely only wear single earing protection.  The Veteran also reported noise exposure from weapons fire.  

The Veteran stated that, after leaving the service, he experienced noise exposure from working around generators, air compressors, and turbines without hearing protection for one and a half years.  The Veteran also reported occupational noise exposure when buffing floors.  The Veteran denied recreational noise exposure.  The Veteran also denied any history of ear surgery or eardrum perforations.  The Veteran indicated that his most recent ear infection was approximately 4 years prior to the examination (approximately December 2003), and that he incurred one incident of head trauma during his service in 1984 which resulted in stiches.  
The measured pure tone threshold values were as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
60
70
LEFT
40
35
45
55
65

The average pure tone threshold in the Veteran's right ear was 55 dB and the average pure tone threshold in the Veteran's left ear was 50 dB.  The Veteran's speech recognition score was 16 percent in his right ear and 32 percent in his left ear.  Based on the test results the examiner diagnosed the Veteran with moderate to severe sensorineural hearing loss in his right ear and mild to severe sensorineural hearing loss in his left.  The examiner opined that the Veteran's hearing loss was less likely than not related to a period of service, because the Veteran's hearing was normal at separation.  The examiner also noted that the Veteran's recent treatment records did not indicate that hearing was a barrier to his learning.

In a January 2008 statement, the Veteran indicated that he had trouble hearing.

In a September 2008 tinnitus clinic note, the Veteran, who has already been granted service connection for tinnitus, ranked tinnitus as a more important problem than hearing loss or sound tolerance.  

The Veteran also underwent auditory testing in September 2008.  Pure tone testing indicated that the Veteran had normal hearing, but the Veteran's word recognition scores were not consistent with normal hearing and indicated a fair ability to understand speech.  The VA audiologist also noted that the Veteran's test results were inconsistent with the results of the December 2007 VA examination.  The audiologist did, however, indicate that the Veteran was a candidate for hearing amplification.

A January 2009 VA treatment record indicates that the Veteran's hearing is fair.

A January 2010 VA treatment record indicates that there was no change to the Veteran's hearing, and that the Veteran's hearing was normal.

An April 2010 VA treatment record indicated that the Veteran's hearing was fair.

A September 2010 private treatment record indicates that the Veteran experiences decreased hearing.

VA treatment records from September 2010 to March 2015 indicate that the Veteran's hearing was fair, good, or normal, and that he did not report changes in his hearing.

The same VA examiner, who examined the Veteran in December 2007, offered a medical opinion in March 2015 after reviewing the Veteran's medical records.  The examiner opined that it was less likely as not that the Veteran's hearing loss was related to a period of service, because the Veteran's service treatment records indicated normal bilateral hearing at his enlistment in 1979 as well as normal bilateral hearing at his separation in 1988.  The examiner further clarified her opinion in April 2015.  The examiner indicated that the Veteran had normal bilateral hearing during all of his military examinations except for a military examination in January 1984 where the Veteran's threshold was measured as being greater than 25 dB at 4000 Hz.  The examiner noted that there are multiple possible reasons for the existence of this outlying measurement including that the audiometer was out of calibration.  The examiner ultimately concluded, however, that this outlying measurement is not significant, because the results were not seen in any audiogram before or after the January 1984 examination.

Analysis

As previously noted, the Veteran must demonstrate that he has a current disability in order to be granted service connection.  The Veteran was examined in December 2007, and, at that time, he manifested auditory thresholds greater at 26 dB or greater in all frequencies from 500 to 4000 Hz in both ears as well as speech recognition scores using the Maryland CNC Test less than 94 percent in both ears.  The Board notes that VA treatment records from September 2008 to March 2015 are inconsistent with the results of the December 2007 VA examination.  Nevertheless, the weight of the evidence indicates that it is at least as likely as not that the Veteran experienced hearing loss sufficient to be defined as a disability for VA purposes during the pendency of the appeal; regardless of whether the Veteran still has the disability or if it has resolved.  Accordingly, the requirement of a current disability is satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Next the Veteran must either demonstrate and in-service incurrence linked to his current disability by a medical nexus or that his current disability became manifest to a degree of 10 percent or more within one year of separation.  Nevertheless, the weight of the evidence does not indicate that the Veteran experienced an in-service incurrence of hearing loss (thus a medical nexus cannot exist between the non-existent in-service incurrence and a current disability), nor does the weight of the evidence indicate that he manifested hearing loss to any degree within one year of separation from service.  The weight of the evidence does indicate that the Veteran's hearing was normal during his service, and that he did not begin to manifest signs or symptoms of hearing loss until decades after he had separated from service; possible as late as December 2007.

The Board notes that the Veteran reported noise exposure while in service, that such noise exposure was consistent with his military occupational specialty.  The Board also notes the fact that the Veteran reported trouble with his nose, ears, or throat on his last in-service medical history.  The Veteran is competent to report his symptoms, and the Board accepts the Veteran's reports as credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board does not afford the Veteran's reports much weight, because the severity of hearing loss is a matter of medical complexity not subject to lay diagnosis; and the Veteran has no demonstrated medical expertise.  

Accordingly, the Board must root its findings in the medical facts of record.  The Veteran underwent numerous audiograms throughout his period of service.  Consistently, the Veteran's pure tone thresholds were measured less than 26 dB in all frequencies from 500 Hz to 4000 Hz, and his ears were evaluated as normal.  Furthermore, a VA examiner opined in December 2007, March 2015, and April 2015 that the Veteran's hearing was normal throughout his period of service.  The Board finds these opinions probative and affords them great weight, because they were based on reliable principles and methods applied to sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Board notes that on one occasion in January 1984, the Veteran's pure tone threshold in his left ear was measured as 40 dB at 4000 Hz; clearly meeting the requirement of 26 dB or greater.  Nevertheless, a VA examiner opined that this measurement was anomalous, because the Veteran's pure tone thresholds consistently measured below 26 dB during in-service examinations and annual audiograms before and after January 1984.  Furthermore, the Board notes that a single pure tone threshold measurement of 26 dB or more at a single frequency on a single occasion is not sufficient to qualify as a disability for VA purposes.

The Board also notes that the Veteran has been granted service connection for tinnitus due to noise exposure.  The Board, however, also notes that tinnitus often accompanies exposure to loud noise with or without permanent hearing loss.  See March 2015 VA Auditory Examination.

Here, the weight probative evidence of record simply fails to demonstrate an in-service incurrence of hearing loss or that his hearing loss became manifest to any degree within one year of separation from service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for hearing loss is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board notes that this matter was previously remanded, in September 2014, in order to contact the Veteran so as to provide him with an opportunity to identify any outstanding VA or private treatment records, obtain any additional outstanding service treatment records, and associate any obtained records with the claims folder or demonstrate why attempting to obtain any records that remain outstanding would be futile.  VA obtained additional service treatment records, VA treatment records, and private treatment records and associated them with the claims file.  VA sent two notices to the Veteran, one in October 2014 and one in December 2014, requesting that the Veteran identify any outstanding treatment records and grant VA authorization to obtain them.  Finally, the Veteran indicated in September 2014 that he did not have any additional records to submit in relation to his claim.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).   The Board notes that this matter was remanded in September 2014 in order for the VA examiner to provide an addendum in this case.  Additional medical opinions responsive to the Board's remand instructions has been completed and associated with the record.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.






ORDER

Service connection for hearing loss is denied.


REMAND

Back Disorder

The Veteran contends that he is entitled to service connection for a back disorder.  In September 2014, this matter was remanded in order to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's back disorder.  The examiner was instructed to address any of in-service back complaints in determining forming an opinion.  In the subsequent VA examination completed in February 2015, the examiner did address in-service back injuries documented in the Veteran's service treatment records including: back injuries in November 1983 and July 1984.  Accordingly, the medical opinion in the September 2014 examination is insufficient, because the opinion does not take these facts into account.  Therefore, this matter must be remanded for an appropriate examination in order to ensure compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that although the examiner address the fact that a previous VA examiner noted an impression of chronic back strain in April 1997.  Additionally, the Board notes that the Veteran's service treatment records indicate that the Veteran was stabbed in the back in May 1986.  As the matter is being remanded anyway the Veteran should also be examined in order to determine if the stabbing that he incurred in service is related to any of his claimed back disorders as well as to address the significance of the April 1997 impression of a chronic back strain.




Bilateral Foot Disability

The Veteran also contends that he is entitled to service connection for a bilateral foot disability.  In September 2014, this matter was remanded in order to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's bilateral foot disability to include whether the condition was related to the Veteran's previously service-connected posttraumatic stress disorder (PTSD).  The examiner opined that the Veteran's bilateral foot disability was not related to a period of service, but the examiner indicated that the disability might be related to the Veteran's back disorder.  Accordingly, the Veteran's bilateral foot disability is inexplicably intertwined with his back disorder and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to answer the following questions.  Is it at least as likely as not (50 percent or more) that any of the Veteran's claimed back disorders are related to a period of service?  Why or why not?  The opinion should take the following incurrences into consideration and indicate to what extent these incurrences are relevant, if at all, in forming an opinion: the Veteran's in-service back injury in November 1983, his in-service back injury in July 1984, his in-service stab wound in May 1986, his civilian back injury in 1991, and the impression of chronic back strain that was noted by a VA examiner in April 1997.

2.  Arrange for the Veteran to undergo an appropriate VA examination to answer the following questions.  Is it as least as likely as not (50 percent or more) that the Veteran's bilateral foot disability was proximately caused by any of his claimed back disabilities?  Why or why not?  

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


